NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUN 16 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-10668

              Plaintiff - Appellee,              D.C. No. 1:11-cr-00027-1

  v.
                                                 MEMORANDUM*
LIWEN TANG,

              Defendant - Appellant.


                  Appeal from the United States District Court
                 for the District of the Northern Mariana Islands
               Ramona V. Manglona, Chief District Judge, Presiding

                             Submitted June 11, 2014**
                                Honolulu, Hawaii

Before: W. FLETCHER, IKUTA, and HURWITZ, Circuit Judges.

       Liwen Tang appeals her jury convictions of two counts of immigration

document fraud in violation of 18 U.S.C. § 1546(a). We have jurisdiction over Tang’s

appeal under 28 U.S.C. § 1291 and 48 U.S.C. § 1824, and affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1. Tang contends that Part 3B of the I-485 Form, which asked Tang to list her

“present husband/wife, all of your sons and daughters,” is fundamentally ambiguous.1

“A question is fundamentally ambiguous when ‘men of ordinary intelligence’ cannot

arrive at a mutual understanding of its meaning.” United States v. Culliton, 328 F.3d
1074, 1078 (9th Cir. 2003) (quoting United States v. Boone, 951 F.2d 1526, 1534 (9th

Cir. 1991)). That is not the case here. The form plainly asked Tang to list “all” of her

children; her response identifying only one of her two children was a false statement.

      2. Tang also challenges the sufficiency of the evidence underlying her

conviction for making false statements on her I-485 Form and to an immigration

adjudicator. We review to determine whether, taking the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the elements

of the crime beyond a reasonable doubt. United States v. Nevils, 598 F.3d 1158, 1167

(9th Cir. 2010) (en banc).

      The evidence was sufficient to support Tang’s convictions. Both the I-485

Form and the immigration adjudicator asked Tang to disclose all of her children. See

United States v. Chu, 5 F.3d 1244, 1248 (9th Cir. 1993). Tang’s false responses to

those inquiries were capable of influencing a decision to grant Tang permanent

1
       Tang’s argument that 18 U.S.C. § 1546(a) is unconstitutionally vague was not
raised in her opening brief, and is therefore waived. McKay v. Ingleson, 558 F.3d 888,
891 n. 5 (9th Cir. 2009).

                                           2
resident status because the immigration adjudicator testified that the information could

have cast doubt on the legitimacy of Tang’s marriage to Patrick Mansfield. They were

thus material. See United States v. Peterson, 538 F.3d 1064, 1072 (9th Cir. 2008).

There also was sufficient evidence for the jury to find that Tang understood the

questions being asked and understood that the answers she gave were false. For

instance, Tang told the investigators that she did not disclose her previous child

because she was ashamed to have had a child out of wedlock. See United States v.

Sainz, 772 F.2d 559, 562 (9th Cir. 1985).

      AFFIRMED.




                                            3